UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 12b-25 Commission file number: 000-52846 NOTIFICATION OF LATE FILING (Check One): o Form 10-KoForm 20-Fo Form 11-K xForm 10-QoForm 10-D o Form N-SARoForm N-CSR For Period Ended:June 30, 2014 o Transition Report on Form 10-K oTransition Report on Form 20-F o Transition Report on Form 11-K o Transition Report on Form 10-Q o Transition Report on Form N-SAR For the Transition Period Ended: Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates: PART I REGISTRANT INFORMATION REGALWORKS MEDIA, INC. (Full name of registrant) AMERELITE SOLUTIONS, INC. (Former name if applicable) , SUITE 300 (Address of principal executive office (street and number)) SANTA MONICA, CA 90401 (City, state and zip code) 1 PART II RULES 12b-25(b) AND (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule 12b-25(b), the following should be completed. (Check box if appropriate) x (a) The reasons described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense; x (b) The subject annual report, semi-annual report, transition report on Form 10-K, Form 20-F,11-K, Form N-SAR, or Form N-CSR, or portion thereof, will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report or transition report on Form 10-Q, or portion thereof will be filed on or before the fifth calendar day following the prescribed due date; and (c) The accountant's statement or other exhibit required by Rule 12b-25(c) has been attached if applicable. PART III NARRATIVE State below in reasonable detail the reasons why Forms 10-K, 20-F, 11-K, 10-Q, 10-D, N-SAR, N-CSR, or the transition report portion thereof, could not be filed within the prescribed time period. The Registrant is unable to file its Quarterly Report, Form 10-Q, for the period ended June 30, 2014 in a timely manner because Registrant is unable to complete its reviewed financial statements without unreasonable effort or expense. A brief period of time is needed for the independent registered accounting firm to finalize its review of the quarterly report for the period ending June 30, 2014. PART IV OTHER INFORMATION (1) Name and telephone number of person to contact in regard to this notification Dane B. West. 373-3515 (Name) (Area Code) (Telephone Number) (2) Have all other periodic reports required under Section 13 or 15(d) of the Securities Exchange Act of 1934 or Section 30 of the Investment Company Act of 1940 during the preceding 12 months or for such shorter period that the registrant was required to file such report(s) been filed? If answer is no, identify report(s). Yeso No x March 31, 2014 10-Q (3) Is it anticipated that any significant change in results of operations from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof? Yes o No x If so, attach an explanation of the anticipated change, both narrative and quantitatively, and, if appropriate, state the reasons why a reasonable estimate of the results cannot be made. RegalWorks Media, Inc.has caused this notification to be signed on its behalf by the undersigned hereunto duly authorized. Date:August 14, 2014 By: /s/ DANE B. WEST Name: Dane B. West Title: Chief Executive Officer 2
